DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-8, 10, 12, 14-16, 18, 22-25, 27-30 have been examined in this application.  Claims 3, 5, 9, 11, 13, 17, 19, 20, 21, and 26 have been canceled.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 12/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-2, 4, 6-8, 10, 12, 14-16, 18, 22-25, 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10, and 27, the limitation “commercially available toxic water-based ant bait” fails to comply with the written description requirement because there is no discussion of the ant bait being commercially available or what baits are considered to be commercially available.  
Furthermore, regarding claim 1 and 10, the limitation “wherein the trail-following compound-assisted bait is selected from the group consisting of a gel bait, a granular bait, and a liquid bait” fails to comply with the written description requirement because any description of the bait being water-based, as disclosed in claim 1, is directed toward sugar water baits (i.e. liquid baits), and there is no discussion of gel baits or granular baits being water based.  
Claims 2, 4, 6-8, 18, 22-23, and 29-30 are dependent on claim 1 and do not correct the written description issues of claim 1.  
Claims 12, 14-16, 24-25 are dependent on claim 10 and do not correct the written description issues of claim 10.
Claim 28 is dependent on claim 27 and do not correct the written description issues of claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10, 12, 15, 19, 22-25, and 27-30 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2010/0028295 by Taranta in view of European Patent Number 0431468 to Yano.

Regarding claim 1, Taranta discloses a method of improving efficacy of a commercially available ant bait (paragraph 42 lists ants as a targeted insect), the method comprising:
Dissolving an ant trail-following compound (paragraph 84-85 disclose “Non-food attractants include: semiochemicals such as pheromones”) in an acetone to form a mixture of the ant trail-following compound and the acetone (paragraph 140 discloses “Organic solvents include…C3-C6-ketones [for example acetone…]”);
Applying the ant trail-following compound dissolved in the acetone (paragraph 84-85 disclose “Non-food attractants include: semiochemicals such as pheromones”) on a commercially available toxic water-based ant bait (paragraph 15 discloses at least one pesticide compound in the composition, paragraph 18 discloses a formulation with from 5 to 94.5% by weight of water” and paragraph 23 lists a variety of pesticides compounds which are commercially available and suitable for the composition), the commercially available toxic water-based ant 
Mixing the ant trail-following compound dissolved in the acetone and the commercially available toxic water-based ant bait (paragraph 83 discloses “the filler material comprises at least one material which renders the composition attractive to the pest to be controlled.  Such components are also referred to as attractants”), and wherein an amount of the ant trail-following compound to an amount of the commercially available toxic water-based ant bait is approximately 0.25 micrograms to 0.55 micrograms of the ant trail-following compound to 1 gram of the water-based ant bait (paragraph 94 discloses “The amount of non food attractant (semiochemicals and flavours) is generally from 0.0001 to 10% by weight”, 0.25 micrograms to 0.55 micrograms of ant pheromone to 1 gram of ant bait is 0.00025 to 0.00055% by weight), the ant trail-following compound being an ant pheromone (paragraph 84-85 disclose “Non-food attractants include: semiochemicals such as pheromones”);
Forming a trail-following compound-assisted bait with the mixture of the ant trail-following compound and the commercially available toxic water-based ant bait (see paragraphs 13-18), wherein the trail-following compound-assisted bait is selected from the group consisting of a gel bait (column 3, lines 43-45 disclose “When the mechanical agitation is stopped, the compositions then return to their original state, for example, a gel, so that they can remain attached to where they are applied”), a granular bait (column 15, lines 44-49 disclose “Solid homogenous or heterogenous compositions containing one or more active compounds 
Attracting a target species of ants to a treatment area by placing the trail-following compound-assisted bait to the treatment area selected from the group consisting of at the treatment area (paragraph 161 discloses “In particular the compositions can be applied to areas where pests accumulate”) and away from the treatment area (paragraph 161 discloses “It is also possible to load a bait box or bait station or a liner with the ready-to-use gel and place to bait box or bait station or liner, where the pest to be controlled is likely to occur or accumulate, e.g. on the grounds where the pest to be controlled travel around or near the plants or goods to be protected against infestation and damaging by the pest to be controlled”), and wherein the target species of ants is Argentine ants (paragraph 42 lists Linepithema humile, which is the scientific name for Argentine ants, as a target insect).
Taranta does not disclose applying the ant trail-following compound dissolved in the acetone on the toxic water-based ant bait and mixing.  However, this limitation is taught by Yano.  Formulation examples 1, 2, 10, and 11 on pages 5 and 6 disclose dissolving a compound in acetone before mixing the solution into a bait.  It would be obvious to a person having ordinary skill in the art to modify Taranta using the teachings from Yano in order to mix the various elements of the desired bait compound.  

Regarding claim 2 (dependent on claim 1), Taranta discloses exposing the target species to the trail-following compound-assisted bait mixture at the treatment area.  Paragraphs 161-164 disclose various ways to apply the composition in areas where the target insects accumulate or reproduce.

Regarding claims 4 (dependent on claim 1) and 12 (dependent on claim 10)¸ Taranta discloses the trail-following compound-assisted bait being a pheromone-assisted liquid bait.  Paragraph 162 discloses the composition being used as a sprayable aqueous liquid.  

Regarding claims 7 (dependent on claim 1) and 15 (dependent on claim 10), Taranta discloses using an amount of a pheromone, which is not detectible to a human.  Paragraph 85 discloses “semiochemicals such as pheromones, in particular sex pheromones and aggregation pheromones, kairomones”.  Insect pheromones are not detectible to humans.  
Taranta does not disclose the trail-following compound being concentrated.  However, paragraph 3 suggests “The aqueous spray liquid is generally obtained by diluting a suitable pesticide concentrate formulation”.  It would be obvious to a person having ordinary skill in the art to use pheromone of whatever was concentration was needed to create the pesticide concentrate formulation desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Taranta discloses a system for improving efficacy of a commercially available ant bait (paragraph 42 lists Linepithema humile, which is the scientific name for Argentine ants, as a target insect), the system comprising:
An ant trail-following compound (paragraph 84-85 disclose “Non-food attractants include: semiochemicals such as pheromones”) dissolved in an acetone (paragraph 140 discloses “Organic solvents include…C3-C6-ketones [for example acetone…]”) and a commercially available toxic water-based ant bait (paragraph 15 discloses at least one pesticide compound in the composition, paragraph 18 discloses a formulation with from 5 to 94.5% by weight of water”, and paragraph 23 lists a variety of pesticides compounds which are commercially available and suitable for the composition), the water-based ant bait having an active ingredient from 0.01% wt. to 0.001% wt. (paragraph 15 discloses 0.001 to 50% by weight of at least one pesticide compound), and wherein an amount of the ant trail-following compound to an amount of the commercially available toxic water-based ant bait is approximately 0.25 micrograms to 0.55 micrograms of the ant trail-following compound to 1 gram of the commercially available toxic water-based ant bait (paragraph 94 discloses “The amount of non food attractant (semiochemicals and flavours) is generally from 0.0001 to 10% by weight”, 0.25 micrograms to 0.55 micrograms of ant pheromone to 1 gram of ant bait is 0.00025 to 0.00055% by weight), and forming a trail-following compound-assisted bait with the mixture of the ant trail-following compound and the commercially available toxic water-based ant bait (see paragraph 13-18), the ant trail-following compound being an ant pheromone (paragraph 84-85 disclose “Non-food 
A target species of ants, which is attracted to a treatment area by placing the trail-following compound-assisted bait to the treatment area selected from the group consisting of at the treatment area (paragraph 161 discloses “In particular the compositions can be applied to areas where pests accumulate”) and away from the treatment area (paragraph 161 discloses “It is also possible to load a bait box or bait station or a liner with the ready-to-use gel and place to bait box or bait station or liner, where the pest to be controlled is likely to occur or accumulate, e.g. on the grounds where the pest to be controlled travel around or near the plants or goods to be protected against infestation and damaging by the pest to be controlled”), and wherein the target species of ants is Argentine ants (paragraph 42 lists Linepithema humile, which is the scientific name for Argentine ants, as a target insect).  


Regarding claim 22 (dependent on claim 1), Taranta discloses placing the trail-following compound-assisted bait with the mixture of ant trail-following compound and the commercially available toxic water-based ant bait in a bait station.  Paragraph 161 discloses “It is also possible to load a bait box or bait station or a liner with the ready-to-use gel”.  

Regarding claims 23 (dependent on claim 22), 25 (dependent on claim 24), Taranta discloses the amount of ant trail-following compound in the bait station being approximately 15 micrograms.  Paragraph 94 discloses “The amount of non food attractant (semiochemicals and flavours) is generally from 0.0001 to 10% by weight” and paragraph 215 discloses “The weighing dishes containing about 0.5 grams of gel were placed into the boxes”.  15 micrograms in 0.5 grams of gel is 0.003% by weight.  

Regarding claim 24 (dependent on claim 10), Taranta discloses the trail-following compound-assisted bait with the mixture of the ant trail-following compound and the commercially available toxic water-based ant bait being placed in a bait station.  Paragraph 161 discloses “It is also possible to load a bait box or bait station or a liner with the ready-to-use gel”.  

Regarding claims 27 and 28 (dependent on claim 27), Taranta discloses a system for improving efficacy of a commercially available ant bait (paragraph 42 lists ants as a targeted insect), the method comprising:
Dissolving an ant trail-following compound (paragraph 84-85 disclose “Non-food attractants include: semiochemicals such as pheromones”) in an acetone to form a mixture of the ant trail-following compound and the acetone (paragraph 140 discloses “Organic solvents include…C3-C6-ketones [for example acetone…]”);
Applying the ant trail-following compound dissolved in the acetone on a commercially available toxic water-based ant bait (paragraph 15 discloses at least one pesticide compound in the composition and paragraph 18 discloses a formulation with from 5 to 94.5% by weight of water”), the commercially available toxic water-based ant bait having an active ingredient from 0.01% wt. to 0.001% wt. (paragraph 15 discloses 0.001 to 50% by weight of at least one pesticide compound); and 
Wherein an amount of the ant trail-following compound to an amount of the commercially available toxic water-based ant bait of approximately 0.25 micrograms to 0.55 micrograms of the ant trail-following compound to 1 gram of 
Taranta does not disclose applying the ant-trail-following compound dissolved in the acetone on the toxic water-based ant bait and mixing the ant trail-following compound dissolved in the acetone with the water-based ant bait.  However, this limitation is taught by Yano.  Formulation examples 1, 2, 10, and 11 on pages 5 and 6 disclose dissolving a compound in acetone before mixing the solution into a bait.  It would be obvious to a person having ordinary skill in the art to modify Taranta using the teachings from Yano in order to mix the various elements of the desired bait compound.  

Regarding claim 29 (dependent on claim 1), Taranta discloses the placing of the trail-following compound-assisted bait to the treatment area selected from the group consisting of at the treatment area and away from the treatment area further comprises placing the trail-following compound-assisted bait at a nest entrance of Argentine ants or along an active trail of Argentine ants.  Paragraph 161 discloses “It is also possible to load a bait box or bait station or a liner with the ready-to-use gel and place to bait box or bait station or liner, where the pest to be controlled is likely to occur or accumulate, e.g. 

Regarding claim 30(dependent on claim 1), Taranta does not explicitly disclose the placing of the trail-following compound-assisted bait to the treatment area selected from the group consisting of at the treatment area and away from the treatment area further comprises placing the trail-following compound-assisted bait away from a nest entrance of Argentine ants or along an active trail of Argentine ants.  However, paragraph 161 discloses “It is also possible to load a bait box or bait station or a liner with the ready-to-use gel and place to bait box or bait station or liner, where the pest to be controlled is likely to occur or accumulate, e.g. on the grounds where the pest to be controlled travel around or near the plants or goods to be protected against infestation and damaging by the pest to be controlled” and paragraph 42 lists Linepithema humile, which is the scientific name for Argentine ants, as a target insect.  It would be obvious to a person having ordinary skill in the art to place plants or goods to be protected against infestation and damaging by the pests to be controlled away from the nest entrance or active trail of said pests, and thus any bait boxes placed around or near the plants or goods would away be away from the nest entrance or active trails.  

Claims 6 and 14 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0028295 by Taranta in view of European Patent Number 0431468 to Yano, in further view of US Patent Number 6,344,208 to Howse.

Regarding claims 6 (dependent on claim 1) and 14 (dependent on claim 10), Taranta does not explicitly disclose the ant pheromone being a synthetic pheromone.  However, this limitation is taught by Howse.  Column 4, lines 57-58 disclose “The synthetic pheromone components may be used to lure the insects to traps”.  It would be obvious to a person having ordinary skill in the art to modify Taranta using the teachings from Howse as a substitution of known types of pheromones in order to ensure the best type of pheromone is used for the type of insect targeted.

Claims 8, 16, and 18 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0028295 by Taranta in view of European Patent Number 0431468 to Yano, in further view of US Patent Number 8,142,801 to Jones.

Regarding claims 8 (dependent on claim 1) and 16 (dependent on claim 10), Taranta discloses the active ingredient in the commercially available toxic water-based ant bait being thiamethoxam or fipronil.  Paragraph 23 lists both thiamethoxam and fipronil as pesticide compounds which are suitable for the compositions.  
Taranta does not disclose the ant pheromone being (Z)-9-hexadecenal.  However, this limitation is taught by Jones.  Column 6, line 49 to column 7, line 30 discloses “Additional feeding stimulants and attractants, where the term attractant is intended to 

Regarding claim 18 (dependent on claim 1), Taranta discloses the commercially available toxic water-based ant bait being a gel.  Paragraph 19 discloses “applying a gel composition as defined herein”.  
Taranta does not disclose the ant pheromone being (Z)-9-hexadecenal.  However, this limitation is taught by Jones.  Column 6, line 49 to column 7, line 30 discloses “Additional feeding stimulants and attractants, where the term attractant is intended to include pheromones and kairomones, include…z-9-hexadecenal”.  It would be obvious to a person having ordinary skill in the art to modify Taranta using the teachings from Jones as a substitution of known types of insect pheromones.
Taranta and Jones do not disclose dissolving the (Z)-9-hexadenecal in acetone, applying the (Z)-9-hexadecenal and acetone onto the gel bait, and mixing the (Z)-9-hexadecenal and acetone into the gel bait.  However, this limitation is taught by Yano.  Formulation examples 1, 2, 10, and 11 oh pages 5 and 6 disclose dissolving a compound in acetone before mixing the solution into a bait.  It would be obvious to a person having ordinary skill in the art to modify Taranta and Jones using the teachings from Yano in order to mix the various elements of the desired bait compound.  Furthermore, since Taranta discloses the composition being a gel, the combination of Taranta, Jones, and Yano teaches using acetone to add (Z)-9-hexadecenal to a gel bait.

Response to Arguments
Applicant’s arguments filed 12/15/2021 have been fully considered but were not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Regarding the argument that Taranta is a pesticide composition having a filler material, applicant’s invention and claims do not exclude the use of a filler material.  Furthermore, since Taranta explicitly discloses the filler material comprising at least one material which renders the composition attractive to the pest to be controlled, as the applicant pointed out, and discloses the use of pheromones as one type of attractant, excluding such filler materials would also exclude the applicant’s own invention, which claims the ant trail-following compound being an ant pheromone.  
Applicant’s arguments regarding Yuno attack Yuno individually where the rejections are based on combinations of references.  Taranta discloses the use of toxic water-based baits, and Yano teaches the steps of dissolving a compound in acetone before mixing the solution into a bait.  The limitations that applicant alleges Yuno does not disclose were disclosed by Taranta.  Although the applicant selectively listed a few examples from Yano that use solid or dried material, this does not teach away from the use of water-based baits, as several examples, such as 3 and 6, disclose amounts of water, at least during the mixing stage.  
Applicant’s arguments regarding the newly amended limitations are moot in view of the current grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642